Citation Nr: 0103814	
Decision Date: 02/07/01    Archive Date: 02/15/01

DOCKET NO.  99-22 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
under the provisions of 38 U.S.C.A. § 1318 (West 1991 & Supp. 
2000).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had active duty from December 1945 to September 
1949.  He died in September 1998.  The appellant is his 
surviving spouse.  

This matter arose from a November 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied service connection for the 
cause of the veteran's death, as well as entitlement to 
dependency and indemnity compensation under 38 U.S.C.A. 
§ 1318 (West 1991 & Supp. 2000).  The appellant timely 
appealed the denial. 

The veteran had a claim pending at the RO at the time of his 
death.  In October 1998, prior to learning of the death of 
the veteran, the RO issued a decision denying service 
connection for poorly differentiated adenocarcinoma of 
rectosigmoid, status post sigmoid resection as a result of 
exposure to ionizing radiation.  In a document dated in 
September 1998, the veteran's representative, who also became 
the appellant's representative, informed the VA that the 
veteran had died and that his widow wished to file claims for 
service connection for cause of death as well as for accrued 
benefits.  The veteran's widow also signed a document dated 
in September 1998 indicating she wished to file a claim for 
accrued benefits.  These documents were not acknowledged in 
the aforementioned October 1998 rating decision which denied 
service connection for adenocarcinoma.  Although the RO 
denied the claim of entitlement to service connection for the 
cause of the veteran's death on the basis that the colon 
cancer that caused the veteran's death was not service 
related, the RO should consider that the appellant wishes to 
continue the veteran's claim of entitlement to service 
connection for colon cancer for purposes of accrued benefits.  
That matter is thus referred to the RO for appropriate 
action.  



REMAND

The RO has denied the claim of service connection for the 
cause of the veteran's death because it found the claim for 
that benefit to be not well grounded within the meaning of VA 
regulations.  However, there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of VA 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, the 
record is replete with reference to the fact that the reason 
for the denial of the cause of death issue was because the 
claim was not well grounded.  The appellant was urged to 
gather evidence relevant to well-grounding the claim.  In 
this regard, it is noted that she contends that the veteran's 
adenocarcinoma which caused his death was related to ionizing 
radiation exposure in service.  The Board is of the opinion 
that because the well-grounded requirement has been 
eliminated, the appellant is entitled to assistance in 
development of her claim on the merits.  Because the VA RO 
has not yet considered whether any additional notification or 
development action is required under the Veterans Claims 
Assistance Act of 2000, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  

Accordingly, this case is REMANDED for the following:

The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  If deemed necessary 
by the RO, medical opinion evidence should 
be sought.  For further guidance on the 
processing of this case in light of the 
changes in the law, the RO should refer to 
VBA Fast Letter 00-87 (November 17, 2000), 
as well as any pertinent formal or 
informal guidance that is subsequently 
provided by VA, including, among other 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





